Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rayavarapu (US 2013/0260810) in view of Ou et al. (US 2009/0135775).
Regarding claimS 1, 16, Vayavarapu teaches a method for a terminal requesting a radio resource control (RRC) connection in a wireless communication system (i.e., mobile device for use with a Radio Access Network (RAN), comprising: [0050] the mobile device sending an indicator to the RAN in respect of a radio resource control (RRC) connection with the RAN; wherein the indicator indicates the preference of the mobile device to have the RRC connection either suspended or released [0049]-[0051]), comprising: receiving a information from a first cell (i.e., the RAN node sends a connection re-establishment command message to the mobile device if the RRC connection is valid [0070]-[0073]); determining whether the information is valid ([0072]-[0074]; and transmitting an RRC connection resume request message including the information to a second cell if the UE determines that the information is valid (i.e., re-establishment of command message if RRC connection is valid [0072]-[0075]).

       Regarding claim 3, Vayavarapu in view of Ou teaches all the limitations above. Vayavarapu further teaches transmitting an RRC connection re-establishment request message including a cell radio network temporary identifier (C-RNTI) and an ID of the first cell to the second cell if the UE determines that the UE ID is not valid ([0072]-[0074], [0077]-[0078]), The stored (suspended) RRC connection information may comprise, for example, one or more of: parameters relating to the current configuration of radio bearers, radio resources, temporary cell identifiers ([0187]). 
Regarding claim 4, Vayavarapu in view of Ou teaches all the limitations above. Vayavarapu further teaches selecting the second cell (i.e., selection or reselection [0174]).
Regarding claim 5, Vayavarapu in view of Ou teaches all the limitations above. Vayavarapu further teaches after a radio link failure (RLF), a handover failure, a reconfiguration failure, or a security check failure occurs, the second cell is selected by the UE ([0298]).
Regarding claim 6, Vayavarapu in view of Ou teaches all the limitations above. Vayavarapu further teaches RRC Reestablishment signalling procedures are currently defined for E-UTRAN for quickly resuming the RRC connection and restarting the AS security in the case of handover failures or radio link failures (RLF). The reestablishment procedures allow cells with prepared UE RRC connection data or RRC 
Regarding claim 6, Vayavarapu in view of Ou teaches all the limitations above. Vayavarapu further teaches the second cell is the same cell as or a different cell from the first cell ([0512], [0519]).
Regarding claim 7, Vayavarapu in view of Ou teaches all the limitations above. Vayavarapu in combination with Ou further teaches receiving a list of cells, wherein it is determined whether the UE ID is valid is determined based on the list of cells ([0077]-[0080] in UE performs cell selection or reselection (inherently from a list of cells [0173]).
Regarding claim 8, Vayavarapu in view of Ou teaches all the limitations above. Vayavarapu in combination with Ou further teaches if the selected second cell is included in the list of cells, the UE determines that the UE ID is valid ([0077]-[0080], [0173]).
Regarding claim 9, Vayavarapu in view of Ou teaches all the limitations above. Vayavarapu in combination with Ou further teaches receiving a validity timer for the UE ID, wherein it is determined whether the UE ID is valid is determined based on the validity timer ([0200]-[0201], setting time validity [0233], [0246]).
Regarding claim 10, Vayavarapu in view of Ou teaches all the limitations above. Vayavarapu in combination with Ou further teaches initiating the validity timer, wherein if the validity timer does not expire, the UE determines that the UE ID is valid ([0289], [0297], [0383]).

Regarding claim 12, Vayavarapu in view of Ou teaches all the limitations above. Vayavarapu in combination with Ou further teaches the first cell is a source cell of the UE, and the second cell is a cell selected or a cell reselected by the UE ([0433], [0514]-[0518], [0536]).
Regarding claim 13, Vayavarapu in view of Ou teaches all the limitations above. Vayavarapu in combination with Ou further teaches resuming all suspended signaling radio bearers (SRBs) and all suspended data radio bearers (DRBs) after transmitting the RRC connection resume request message ([0463], [0478], and [0484-[0485]).
Regarding claim 14, Vayavarapu in view of Ou teaches all the limitations above. Vayavarapu in combination with Ou further teaches resuming only all suspended signaling radio bearers (SRBs) after transmitting the RRC connection re-establishment request message ([0484]-[0485]. [0505], [0512]).
Regarding claim 16, Vayavarapu in view of Ou teaches all the limitations above. Vayavarapu in combination with Ou further teaches the terminal communicates with at least one of a mobile terminal, a network or autonomous vehicles other than the terminal (I.E., UE initiated RRC Connection reactivation within a validity area (either autonomously or in response to receipt of a paging signal for downlink data) may be achieved by means of RRC Connection Reestablishment signalling. RRC Reestablishment signalling procedures are currently defined for E-UTRAN for quickly 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JEAN A GELIN/Primary Examiner, Art Unit 2643